Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 7 and 15, the second to last line requiring “the larger coolant channels proximate to the inlet” is unclear for multiple reasons. First, the claim lacks antecedent basis for “larger coolant channels” other than the “large coolant channels” that are adjacent to the coolant inlet. Additionally, the term “proximate” is a relative term that is not defined by the claim. There is no indication as to the distance of the proximity and the specification does not provide a standard for ascertaining the requisite degree of size such as a measurement.
Regarding Claim 13, the claim requires “the one or more large hydrogen channels.” However, “one or more” lacks antecedent basis as Claim 12, on which Claim 13 depends, recites “a plurality of large hydrogen channels” rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20140162165 A1) in view of Chapman (US 20070105000 A1), both newly cited.
Regarding Claims 1, 2, 4, 6, 8, 9, and 16, Song teaches a fuel cell (see fuel cell stack in figure 1) comprising a membrane electrode assembly (MEA 32); a first air fuel cell bipolar plate (second separating plate 36) having a microstructure (second channels 36C) that facilitates flow of a first fluid comprising air therethrough (air or oxygen gas, see [0042]); and a second hydrogen fuel cell bipolar plate (first separator 30) having a second microstructure (first channels 30C) that facilitates flow of a second fluid comprising hydrogen therethrough (hydrogen gas, see again [0042]), noting that the “first and second fuel cell bipolar plates” also read on a “pair of bipolar plates”, wherein the first fuel cell bipolar plate and the second fuel cell bipolar plate are spatially arranged in a stacked formation such that the first microstructure and the second microstructure are opposed to define a third microstructure (cooling plate 40) that facilitates flow of a third fluid comprising coolant (coolant, see figure 2 and [0044]) therethrough (see stack in figure 1 with the cooling plate 40 between the first separator 30 and second separator 36).
While Song appreciates having a fractal (see figure 23) or a biomimetic (see figure 24) type channel structure of the cooling plate, considered to be analogous to the claimed third dehomogenized Turing-pattern microstructure for reasons that will be discussed below, Song does not teach that the first fuel cell bipolar plate and the second fuel cell bipolar plate each have a dehomogenized Turin-pattern microstructure.
However, Chapman also teaches a fuel cell including a bipolar plate (flow field plate) that represents an improvement over prior art flow field plates with matrix, serpentine, linear, or interdigitated structures (see [0023]), such as the generic separator plates of Song figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic separator plates of Song with the modified flow field plates of Chapman in order to prevent the stagnation of water and corresponding pressure related inconsistencies associated with typical flow field plates (see Chapman [0023]). Note that the terms bipolar plate, separator and flow field plate are interchangeable terms in the context of the present invention all referring to the same structure immediately adjacent a membrane electrode assembly responsible for the distribution of reactants to the membrane electrode assembly. Chapman further teaches biomimetic flow field channel structures with channels formed by broken line, discontinuous wall segments (see figures 3, 5, 6, 7 and 13-20) appearing to be similar to the discontinuous wall segments of channels shown in instant figures 16 and 17. Turing-pattern microstructures by definition are patterns that arise naturally and autonomously in nature, which relates closely to biomimetic patterns. Thus, absent any evidence of an unexpected beneficial result of the operation of the fuel cell in the instant application including a dehomogenized Turing-pattern microstructure pattern generated through the mathematical relationships of the computer system in the instant specification, the biomimetic structures of Chapman relating to the flow field plates and Song related to the cooling plate would be expected to achieve the same effects as the claimed Turing-pattern microstructures or would be an obvious change in shape based on the biomimetic structures of Song per MPEP 2144.04 IV.
Regarding Claims 3 and 5, as indicated with respect to Claim 1 above, Song only teaches generic shaped separator plates and channels. Chapman further teaches with respect to at least figure 20, noting that the flow plates of Song appear to be generic to the polarity of the adjacent electrode, applying to both the claimed air fuel cell bipolar plate of Claim 3 and the claimed hydrogen fuel cell bipolar plate of Claim 5 (see [0123] indicating that results for cathode stoichiometry would also apply to anode stoichiometry), the first and/or second microstructures comprise a plurality of larger channels (distribution tracks 116) extending from the respective gas inlet (fluid entry port 115) for fluidic connection to a plurality of smaller channels in a dendritic manner (branched fluid delivery channels 117), and some of the large channels extend toward a middle region of the respective plate and transition into the smaller channels along a diagonal line (see figure 20, noting that the claim does not provide any reference point which the claimed line is diagonal with respect to) while some of the large channels extend along side edges adjacent to the respective gas inlet such that smaller channels extend across to other larger channels adjacent to the respective gas outlet (see that both the inlet 115 and the outlet on the opposite corner include large branches immediately adjacent thereto with smaller branches extending from each larger branch). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic separator plates of Song with the modified flow field plates of Chapman reading on both the hydrogen and air fuel cell bipolar plates in order to prevent the stagnation of water and corresponding pressure related inconsistencies associated with typical flow field plates (see Chapman [0023]).
Regarding Claims 7 and 15, Song further teaches that the third microstructure comprises a fractal or biomimetic structure reading on the claimed dehomogenized Turing-pattern microstructure of Claim 1 comprises a coolant channel extending adjacent to a coolant inlet for fluidic connection to a coolant outlet (see figure 7 and [0052] indicating coolant inlet of first manifold 60 and coolant outlet of second manifold 62). Song also further teaches in [0071] that the fractal or biomimetic structures of figures 23 and 24 are alternatives to that of the earlier embodiments such as that of figure 7. The fractal and biomimetic structures both include large coolant channels that are in fluidic connection with smaller channels. Further, the coolant channels are necessarily extending across the fuel cell separators as shown in figure 1, noting that the claim does not define any particular proximity to the coolant outlet and as such, since the coolant plate is immediately adjacent to the two respective separator/ bipolar plates, this aspect of the claims is also met. 
Regarding Claims 10-14, as indicated above, Song teaches that one separator plate facilitates the flow of air (second separating plate 36) through its corresponding channel structure (second channels 36C) and one separator plate facilitates the flow of hydrogen gas (first separating plate 30) through its corresponding channel structure (first channels 30C) as reactants for the fuel cell. However, Song only teaches generic shaped separator plates and channels. Chapman further teaches with respect to at least figure 20, noting that the flow plates of Song appear to be generic to the polarity of the adjacent electrode, applying to both the claimed air fuel cell bipolar plate of Claims 10-11 and the claimed hydrogen fuel cell bipolar plate of Claims 12-13 (see [0123] indicating that results for cathode / air stoichiometry would also apply to anode / hydrogen stoichiometry), the first and/or second microstructures comprise a plurality of larger channels (distribution tracks 116) extending from the respective gas inlet (fluid entry port 115) for fluidic connection to a plurality of smaller channels in a dendritic manner (branched fluid delivery channels 117), and some of the large channels extend toward a middle region of the respective plate and transition into the smaller channels along a diagonal line (see figure 20, noting that the claim does not provide any reference point which the claimed line is diagonal with respect to) while some of the large channels extend along side edges adjacent to the respective gas inlet such that smaller channels extend across to other larger channels adjacent to the respective gas outlet (see that both the inlet 115 and the outlet on the opposite corner include large branches immediately adjacent thereto with smaller branches extending from each larger branch). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic separator plates of Song with the modified flow field plates of Chapman reading on both the hydrogen and air fuel cell bipolar plates in order to prevent the stagnation of water and corresponding pressure related inconsistencies associated with typical flow field plates (see Chapman [0023]).
Regarding Claims 17-18, as indicated above, Song only teaches generic shaped separator plates and channels. Chapman further teaches with respect to at least figure 20, noting that the flow plates of Song appear to be generic to the polarity of the adjacent electrode, applying to both the claimed air fuel cell bipolar plate of Claim 17 and the claimed hydrogen fuel cell bipolar plate of Claim 18 (see [0123] indicating that results for cathode / air stoichiometry would also apply to anode / hydrogen stoichiometry), the first and/or second microstructures comprise a plurality of larger channels (distribution tracks 116) extending from the respective gas inlet (fluid entry port 115) for fluidic connection to a plurality of smaller channels in a dendritic manner (branched fluid delivery channels 117), and some of the large channels extend toward a middle region of the respective plate and transition into the smaller channels along a diagonal line (see figure 20, noting that the claim does not provide any reference point which the claimed line is diagonal with respect to) while some of the large channels extend along side edges adjacent to the respective gas inlet such that smaller channels extend across to other larger channels adjacent to the respective gas outlet (see that both the inlet 115 and the outlet on the opposite corner include large branches immediately adjacent thereto with smaller branches extending from each larger branch). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic separator plates of Song with the modified flow field plates of Chapman reading on both the hydrogen and air fuel cell bipolar plates in order to prevent the stagnation of water and corresponding pressure related inconsistencies associated with typical flow field plates (see Chapman [0023]).
Regarding Claims 19-20, Song appreciates having a fractal (see figure 23) or a biomimetic (see figure 24) type channel structure of the cooling plate, considered to be analogous to the claimed third dehomogenized Turing-pattern microstructure for reasons that are discussed above with respect to Claim 16. Song also further teaches that within, for example, figure 23, the microstructure configuration comprises a plurality of large channels extending from one corner of the plate expected to correspond with the coolant inlet to the opposite corner expected to correspond with the coolant outlet (see figure 7 and [0051], for example, indicating channels on opposing surfaces of the cooling plate represented by the solid and dashes from one corner of the arrangement to an opposite corner, including the first manifold 60 and a second manifold 62 reading on the claimed coolant inlet and outlet), noting that the larger channels include smaller channels branching therefrom. Thus, absent any evidence of an unexpected beneficial result of the operation of the fuel cell in the instant application including a dehomogenized Turing-pattern microstructure pattern generated through the mathematical relationships of the computer system in the instant specification, the fractal/ biomimetic structures of Song related to the cooling plate would be expected to achieve the same effects as the claimed Turing-pattern microstructures or would be an obvious change in shape based on the biomimetic structures of Song per MPEP 2144.04 IV.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shi Zeng, Poh Seng Lee, "A Header Design Method for Target Flow Distribution among Parallel Channels Based on Topology Optimization" (Year: 2018) and Gambini (US20190221866A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mary G Henshaw/					/MILTON I CANO/Examiner, Art Unit 1723					Supervisory Patent Examiner, Art Unit 1723